DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 13, 2020 is being considered by the examiner.
Claim Objections
Claim 12 is objected to because of the following informalities:  
The limitation “a size…are” in line 3 of claim 12 is grammatically incorrect. The limitation “are” should be changed to “is”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 9-13 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 is indefinite because it contradicts the relationship between the reservoir and the vent hole established in claim 1. According to claim 1, the vent hole is a part of the reservoir, yet claim 4 refers to the reservoir and the vent hole as separate elements (see line 1). 
Likewise, claims 9-11 are indefinite. 
Claim 12 is indefinite because of the limitation “a size of capillaries of the capillary wick are determined”. First, it is unclear whether the limitation intends to convey a method of making the claimed cartridge. Second, the limitation “determined” suggests that the size of the capillaries are measured after chosen prior to manufacture). If the claim simply intends to convey that the capillaries comprise a size that ensures that the capillary wick retains the formulation within the reservoir, then the claim should simply recite such subject matter. The current language employed in the claim renders the claim indefinite.  
Claim 18 is indefinite because it recites “a second diameter” without reciting a first diameter. Consequently, it is unclear whether the claim is implicitly reciting a first diameter, and if so there is no context for the first diameter. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wensley et al. (US 2014/0190496 A1).
With respect to claim 1, Wensley et al. disclose a cartridge comprising (see Figs. 4-6): 
a housing; 
an air passage (left side) through at least a portion of the housing; 
a reservoir 404/502/602, the reservoir defining a cavity that is configured to store a pre-vapor formulation, and a vent hole 406 at a distal end of the reservoir; 
a wick 400/504/604 in communication with the air passage and the cavity (see [0147] disclosing that element 400 is a capillary tube); and 
a heater 212 configured to vaporize the pre-vapor formulation in the wick (see Fig. 2B).  
With respect to claims 2 and 3, the vent hole is in direct fluid communication with the cavity and ambient air space inside the housing (see Fig. 5).  
With respect to claim 4, the reservoir, via the vent hole 406, and the wick are configured to create a differential capillary force that causes the pre-vapor formulation to be wicked toward the heater as the pre-vapor formulation is depleted (see [0147]).  

With respect to claim 6, the reservoir is tubular in shape (see [0147]).  
With respect to claim 7, the reservoir has a first diameter, and the vent hole has a second diameter (see Fig. 5). Moreover, by its nature, 17Atty. Dkt. No.: 24000-000180-US-DVA1the vent hole is sized relative to the reservoir to create a differential capillary force that causes the pre-vapor formulation to be wicked toward the heater as the pre-vapor formulation is depleted, while mitigating a vacuum force in the cavity of the reservoir 4 (see [0147]).  
With respect to claim 8, the cartridge further comprises the pre-vapor formulation (see [0147]).  
With respect to claim 9, the reservoir, via the vent hole, and the wick are configured to create a differential capillary force on the pre-vapor formulation that causes the pre-vapor formulation to be wicked toward the heater as the pre-vapor formulation is depleted, while mitigating a vacuum force in the cavity of the reservoir (see [0147]).  
With respect to claim 10, the reservoir, via the vent hole, and the wick are configured to create a differential capillary force on the pre-vapor formulation that causes the pre-vapor formulation to be wicked toward the heater as the pre-vapor formulation is depleted, independently of a physical orientation of the cartridge (see [0147]; capillary force is independent of a physical orientation of the conduit in which the capillary force exists).  
With respect to claim 11, the reservoir, via the vent hole, and the wick are configured to create a differential capillary force on the pre-vapor formulation that exceeds a weight of the pre-vapor formulation (see [0147]; capillary force must exceed a weight of the formulation in order to induce the formulation to wick).  
With respect to claims 12 and 13, the wick 400 is a capillary wick (see [0147]). Moreover, it is evident that the formulation does not leak out of the reservoir via the capillary wick. Otherwise, the cartridge would be obsolete. Naturally, depending on the nature of the formulation (e.g. viscosity, vapor pressure), it is also evident that the size of the capillary wick is chosen to ensure that the pre-18Atty. Dkt. No.: 24000-000180-US-DVA1vapor formulation is retained within the reservoir until it is needed.  

With respect to claim 16, the reservoir can also be made from a rigid material (see Fig. 4). 
With respect to claim 17, the disclosure of Wensley et al. is silent regarding the existence of a one-way valve inside the vent hole. Naturally, the vent hole must allow make-up air to enter the cavity as the pre-vapor formulation is depleted.  
With respect to claim 19, the vent hole is one singular vent hole (see [0016]). Moreover, the size of the vent hole does not cause the pre-vapor formulation to leak, independently of a physical orientation of the cartridge.  
With respect to claim 20, the cartridge is part of an e-vaping device (see [0008]). The device further comprises a power section with a power supply, the power section being connectable to the cartridge to electrically and operationally connect the power supply to the heater (see [0011]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wensley et al.
. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hopps et al. (US 2016/0309783 A1).
With respect to claim 1, Hopps et al. disclose a cartridge (see [0042]) comprising (see Figs. 1 and 5): 
a housing 9; 
an air passage 16 through at least a portion of the housing; 
a reservoir 4, the reservoir defining a cavity that is configured to store a pre-vapor formulation L and a vent hole (see [0016]); 
a wick 6 in communication with the air passage 16 and the cavity; and 
a heater 8 configured to vaporize the pre-vapor formulation in the wick.  
The cartridge disclosed by Hopps et al differs from the claimed invention in that Hopps et al do not explicitly disclose that the vent hole is situated at a distal end of the reservoir. However, given that the vent is intended create a pressure bias between the reservoir 4 and the wick 6 upon application of pressure on the reservoir 4 (see [0016]), it would have been obvious to one of ordinary skill in the art to provide the vent hole opposite the wick 6 (i.e. location corresponding to reference numeral 12 in Figure 5). The provision of the vent hole at such a location would optimize venting for the purpose of creating a pressure bias between the reservoir 4 and the wick 6.   
With respect to claims 2 and 3, the vent hole would be in direct fluid communication with the cavity and ambient air space (space left of reference numeral 12) inside the housing (see Fig. 5).  

With respect to claim 5, at least a portion of the reservoir 4 is disposed between a distal end (left end) of the housing and the air passage 16 (see Fig. 5).  
With respect to claim 6, the reservoir 4 is tubular in shape (see Fig. 5).  
With respect to claim 7, the reservoir has a first diameter (see Fig. 5), and it is evident that the vent hole has a second diameter. Moreover, by its nature, 17Atty. Dkt. No.: 24000-000180-US-DVA1the vent hole is sized relative to the reservoir to create a differential capillary force that causes the pre-vapor formulation to be wicked toward the heater 8 as the pre-vapor formulation is depleted, while mitigating a vacuum force in the cavity of the reservoir 4 (see [0016]).  
With respect to claim 8, the cartridge further comprises the pre-vapor formulation L (see Fig. 5).  
With respect to claim 9, the reservoir 4, via the vent hole, and the wick 6 are configured to create a differential capillary force on the pre-vapor formulation that causes the pre-vapor formulation to be wicked toward the heater 8 as the pre-vapor formulation is depleted, while mitigating a vacuum force in the cavity of the reservoir 4 (see [0016]).  
With respect to claim 10, the reservoir 4, via the vent hole, and the wick 6 are configured to create a differential capillary force on the pre-vapor formulation that causes the pre-vapor formulation to be wicked toward the heater 8 as the pre-vapor formulation is depleted, independently of a physical orientation of the cartridge (see [0016]; capillary force is independent of a physical orientation of the conduit in which the capillary force exists).  
With respect to claim 11, the reservoir 4, via the vent hole, and the wick 6 are configured to create a differential capillary force on the pre-vapor formulation that exceeds a weight of the pre-vapor formulation (see [0016]; capillary force must exceed a weight of the formulation in order to induce the formulation to wick).  
With respect to claims 12 and 13, the wick is a capillary wick (see [0036]), and the formulation is retained in the reservoir until pressure is applied to the reservoir 4 (see [0016] and [0036]). Naturally, depending on the nature of the formulation (e.g. viscosity, vapor pressure), the size of capillaries 6 of the 
With respect to claims 14 and 15, the reservoir is made from a flexible material that can collapse upon application of pressure (see [0016]). Naturally, the reservoir would collapse at the site of pressure (i.e. the distal end) (see Figs. 1 and 5 illustrating piston 12 that collapses the reservoir 4). 
With respect to claim 16, the reservoir 4 can also be made from a rigid material 9 (see Fig. 1 illustrating piston 12 moving within the reservoir, meaning that the walls 9 of the reservoir must be rigid).  
With respect to claim 17, the disclosure of Hopps et al. is silent regarding the existence of a one-way valve inside the vent hole. Naturally, the vent hole must allow make-up air to enter the cavity as the pre-vapor formulation is depleted.  
With respect to claim 18, the vent hole is one singular vent hole (see [0016]). While Hopps et al. do not disclose the size of the vent hole, it would have been obvious to one of ordinary skill in the art to provide the vent hole with any suitable diameter to achieve its intended purpose (allow air to escape, yet prevent the formulation from leaking out). Naturally, it would have been obvious to one of ordinary skill in the art to provide the vent hole with a diameter falling within the claimed range, which encompasses conventional sizes for a vent hole.  
With respect to claim 19, the vent hole is one singular vent hole (see [0016]). Moreover, it is evident that the vent hole does not allow the formulation to leak therethrough. Otherwise, the cartridge would be inoperable. Naturally, the vent hole must have a size configured to cause the pre-vapor formulation to be retained inside the reservoir 4, independently of a physical orientation of the cartridge.  
With respect to claim 20, the cartridge is part of an e-vaping device (see [0001]). The device further comprises a power section with a power supply 14, the power section being connectable to the cartridge to electrically and operationally connect the power supply 14 to the heater 8 (see Fig. 1 and [0022]).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796